              Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 1 of 34

Price Forbes and Partners Limited                                                         507 PRF
UMR: B0507 N17FA23130
______________________________________________________________________________________

                                           RISK DETAILS

TYPE:                 EXCESS DIRECTORS & OFFICERS LIABILITY AND COMPANY
                      REIMBURSEMENT INSURANCE


INSURED:              AMTRUST FINANCIAL SERVICES, INC.


MAILING
                                            rd
ADDRESS:              59 Maiden Lane, 43 Floor
                      New York
                      New York
                      10038
                      United States of America

                                      st
PERIOD:               From:     21 October 2017
                                   st
                      To:       21 October 2018
                      Both days at 12:01am local standard time, at the mailing address of the
                      Insured.


INTEREST:             Excess Directors and Officers Liability and Company Reimbursement
                      Insurance as more fully defined in the wording referenced herein.


LIMIT OF
LIABILITY:            USD 10,000,000 in the aggregate

                      In excess of:

                      USD 15,000,000 in the aggregate, which in turn in excess of underlying primary
                      retention(s)


TERRITORIAL
LIMITS:               Worldwide

CONDITIONS:           1.              Excess Form as attached
                      2.              Retroactive date inception. Wording as attached.
                      3.              Short Rate Cancellation Table NMA 45 as attached
                      4.              Small AP/RP Clause NMA 1168 as attached
                      5.              Nuclear Incident Exclusion NMA 1256 as attached
                      6.              Radioactive Contamination Exclusion Clause NMA 1477 as
                                      attached
                      7.              War and Terrorism Exclusion NMA 2918 as attached.
                      8.              TRIA Clause LMA 5019 as attached.
                      9.              Sanctions Clause as attached.
                      10.             Premium Payment Clause LSW 3000 as attached.


SUBJECTIVITIES:       None

CHOICE OF LAW
& JURISDICTION:       This insurance shall be governed by and construed in accordance with the law
                      of New York and each party agrees to submit to the exclusive jurisdiction of the
                      courts of the United States of America




                                                                                                         24
                                                                                                         10   HIS
                                                                                                         17   33

                                                                                             EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 2 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


PREMIUM:                 USD 800,000 (100%) Annual


PREMIUM
PAYMENT TERMS:           Premium Payment Clause LSW 3000 (45 days)



TAXES PAYABLE
BY INSURED AND
ADMINISTERED
BY INSURER(S):           None applicable



INSURER
CONTRACT
DOCUMENTATION:           This document details the contract terms entered into by the insurer(s), and
                         constitutes the contract documentation.


                         .




                                                                                                         24
                                                                                                         10   HIS
                                                                                                         17   33

                                                                                             EXHIBIT 1
            Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 3 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




DECLARATIONS



EXCESS INSURANCE POLICY



SUBJECT TO ALL OF THE TERMS, CONDITIONS AND LIMITATIONS OF THE FOLLOWED POLICY,
THIS POLICY MAY ONLY APPLY TO ANY CLAIM FIRST MADE AGAINST THE INSUREDS DURING
THE POLICY PERIOD PROVIDED THAT SUCH CLAIM IS REPORTED IN WRITING TO THE
UNDERWRITERS PURSUANT TO THE POLICY PROVISIONS. AMOUNTS INCURRED AS COSTS AND
EXPENSES INCURRED IN THE DEFENSE OR SETTLEMENT OF CLAIMS SHALL REDUCE AND MAY
EXHAUST THE APPLICABLE LIMIT OF LIABILITY AND ARE SUBJECT TO THE RETENTIONS. THE
UNDERWRITERS SHALL NOT BE LIABLE FOR ANY AMOUNTS AFTER THE LIMIT OF LIABILITY
HAS BEEN EXHAUSTED. PLEASE READ THIS POLICY CAREFULLY.

These Declarations along with the Policy with endorsements shall constitute the contract between the Insureds and the
Underwriters.


 Policy Number:         B0507 N17FA23130


 Item 1.      Named Insured:

              AMTRUST FINANCIAL SERVICES, INC.

              Principal Address:
              59 Maiden Lane, 43rd Floor
              New York
              New York
              10038
              United States of America


 Item 2.      Policy Period:

              From:      21st October 2017

              To:        21st October 2018

              Both dates at 12:01 a.m. Local Time at the Principal Address stated in Item 1.



 Item 3.      Limit of Liability:

              USD 10,000,000 Each claim, including costs and expenses incurred in the defense or
                             settlement of such claim.



                                                                                                                        24
                                                                                                                        10   HIS
                                                                                                                        17   33

                                                                                                       EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 4 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130



           USD 10,000,000 in the Aggregate for the Policy Period, including costs and expenses
                          incurred in the defense or settlement of all claims.

Item 4.   Premium:

    USD 800,000



Item 5.    Notification pursuant to Clause VI. shall be given to:
           Hiscox, Attention Public D&O Claims
           101 California Street
           Suite 1950
           San Francisco
           California 94111
           United States of America

           Or:
           Hiscox, Syndicate 33, using the following e-
           mail address:
           Londonmarketd&oclaims@hiscox.com


Item 6.
           Underlying Insurance:

           Primary Policy Number ELU152497-17 issued by Indian Harbor Insurance Company
           for a limit of USD 5,000,000 in the aggregate

           First Excess Policy Number DOC 1074701-00 issued by Zurich-American Insurance
           Company for a limit of USD 5,000,000 in the aggregate

           Second Excess Policy Number MNN626501/01/01/2017 issued by Axis Insurance
           Company for a limit of USD 5,000,000 in the aggregate

Item 7.    Endorsements Effective at Inception:
            1.         Retroactive date inception.
            2.         Short Rate Cancellation Table NMA 45.
            3.         Small AP/RP Clause NMA 1168.
            4.         Nuclear Incident Exclusion NMA 1256.
            5.         Radioactive Contamination Exclusion Clause NMA 1477.
            6.         War and Terrorism Exclusion NMA 2918.
            7.         TRIA Clause LMA 5019.
            8.         Sanctions Clause.
            9.         Premium Payment Clause LSW 3000.




                                                                                                 24
                                                                                                 10   HIS
                                                                                                 17   33

                                                                                  EXHIBIT 1
              Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 5 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




                                              EXCESS INSURANCE POLICY

In consideration of the payment of the premium, in reliance upon all information and representations provided or made
available by the Insureds to the Underwriters in connection with the underwriting of this Policy, the Underwriters and
Named Insured, on behalf of all Insureds, agree as follows:

I.    INSURING CLAUSE

      This Policy shall provide coverage in accordance with all of the terms, conditions and limitations (including, but not
      limited to, the exclusions and notice requirements) of the Followed Policy except for the Limit of Liability, the
      premium or as otherwise set forth herein. Coverage hereunder shall attach only after all of the Underlying Limits have
      been exhausted through payments by, or on behalf of, or in place of the insurers of the Underlying Insurance of
      amounts under the Underlying Insurance. The risk of uncollectibility of any Underlying Insurance (in whole or in
      part), whether because of financial impairment or insolvency of an insurer of the Underlying Insurance or for any
      other reason, is expressly retained by the Insureds and is not insured by or assumed by the Underwriters.

II.   DEFINITIONS

      A.   Followed Policy means the insurance policy identified in Item 6. of the Declarations.
      B.   Insureds mean all persons and entities covered under the Followed Policy.
      C.   Named Insured means all persons and entities set forth in Item 1. of the Declarations.
      D.   Policy Period means the period set forth in Item 2. of the Declarations.
      E.   Underlying Insurance means the Followed Policy and all other underlying insurance policies, if any, identified
           in Item 7. of the Declarations.
      F.   Underlying Limits mean an amount equal to the aggregate of all limits of liability of the Underlying Insurance.

III. LIMIT OF LIABILITY

      The amount set forth in Item 3. of the Declarations shall be the maximum aggregate Limit of Liability of the
      Underwriters for all coverage under this Policy, regardless of the number of claims made against the Insureds or the
      time of payment and regardless of whether or not an extended reporting period applies.

IV. CHANGES TO UNDERLYING INSURANCE AND DEPLETION OF UNDERLYING LIMITS

      If, subsequent to the inception date of this Policy, the terms, conditions or limitations of an Underlying Insurance are
      modified, the Insureds must notify the Underwriters in writing, as soon as practicable, of such modification. If any
      changes to the Followed Policy: (a) expand coverage, (b) change the policyholder name or address, or (c) modify
      premium, this Policy shall not follow those changes unless the Underwriters agree in writing to do so. If any coverage
      under any Underlying Insurance is subject to a sub-limit, then this Policy provides no coverage excess of such sub-
      limit, but the Underwriters shall recognize payment of such amount as reducing the Underlying Limit by such amount.
      Furthermore, if any amount covered under any policy issued to the Insureds outside of the United States of America (a
      “Foreign Policy”) and the Underlying Insurance expressly provides for the reduction of the Underlying Limit by
      reason of payment of such amount under the applicable Foreign Policy, then the Underwriters shall recognize payment
      of such amount as reducing the Underlying Limit by such amount.

V.    UNDERWRITERS RIGHTS

      The Underwriters have the same rights and protections as the insurer of the Followed Policy and shall have the right,
      but not the obligation, at their sole discretion, to elect to participate in the investigation, settlement, prosecution or
      defense of any claim.

VI. NOTICES




                                                                                                                                   24
                                                                                                                                   10   HIS
                                                                                                                                   17   33

                                                                                                                EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 6 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


   Where notice is permitted or required by the Followed Policy, the Insureds have the same rights and obligations to
   notify the Underwriters under this Policy, except that such notice shall be given to the Underwriters at the address set
   forth in Item 5. of the Declarations. Notice to any other insurer shall not constitute notice to the Underwriters unless
   also given to the Underwriters as provided above.


01/14
LSW4003




                                                                                                                              24
                                                                                                                              10   HIS
                                                                                                                              17   33

                                                                                                            EXHIBIT 1
            Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 7 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




                                   RETROACTIVE DATE INCEPTION



In consideration of the premium charged for this Policy, it is hereby understood and agreed that this Policy
excludes any Loss or Claim based upon, arising out of, directly or indirectly resulting from or in consequence
of, or in any way involving:

1.           any Wrongful Act actually or allegedly committed or any conduct actually or allegedly
                                                           st
             undertaken prior to 12.01am Local Time on 21 October 2017,

2.           any other Wrongful Act occurring on or subsequent to the date stated in 1. above which,
             together with a Wrongful Act occurring prior to such date, would constitute Interrelated
             Wrongful Acts, or

3.           any other conduct occurring on or subsequent to the date stated in 1. above, together with
             conduct occurring prior to such date, have as a common nexus any fact, circumstance,
             situation, event, transaction or series of facts, circumstances, situations, events or transactions.



All other terms and conditions of this Policy remain unchanged.




                                                                                                                    24
                                                                                                                    10   HIS
                                                                                                                    17   33

                                                                                                   EXHIBIT 1
                Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 8 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


NOTWITHSTANDING anything to the contrary contained herein and in consideration of the premium for which this
insurance is written it is agreed that in the event of cancellation thereof by the Assured the earned premium shall be
computed as follows:

                                       SHORT RATE CANCELLATION TABLE
A.       For insurance written for one year:-

         Days Insurance                         % of One       Days Insurance           % of One
         In Force                               Year Premium   In Force                 Year Premium

          1 ................................      5            154 - 156 ...................... 53
           2 ................................      6           157 - 160 ...................... 54
           3 - 4 .........................         7           161 - 164 ...................... 55
           5 - 6 .........................         8           165 - 167 ...................... 56
           7 - 8 .........................      . 9            168 - 171 ...................... 57
          9 - 10 .......................          10           172 - 175 ...................... 58
          11 - 12 ......................          11           176 - 178 ....................... 59
          13 - 14 .......................         12           179 - 182 (6 Months).. . 60
          15 - 16 .......................         13           183 - 187 ...................... 61
          17 - 18 .......................         14           188 - 191 ...................... 62
          19 - 20 .......................         15           192 - 196 ...................... 63
          21 - 22 .......................         16           197 - 200 ...................... 64
          23 - 25 .......................         17           201 - 205 ...................... 65
          26 - 29 .......................         18           206 - 209 ...................... 66
          30 - 32 (1 Month) ......                19           210 - 214 (7 Months) ... 67
          33 - 36 .......................         20           215 - 218 ...................... 68
          37 - 40 .......................         21           219 - 223 ...................... 69
          41 - 43 .......................         22           224 - 228 ...................... 70
          44 - 47 .......................         23           229 - 232 ...................... 71
          48 - 51 .......................         24           233 - 237 ...................... 72
          52 - 54 .......................         25           238 - 241 ...................... 73
          55 - 58 .......................         26           242 - 246 (8 Months) ... 74
          59 - 62 (2 Months) .....                27           247 - 250 ...................... 75
          63 - 65 .......................         28           251 - 255 ...................... 76
          66 - 69 .......................         29           256 - 260 ...................... 77
          70 - 73 .......................         30           261 - 264 ...................... 78
          74 - 76 .......................         31           265 - 269 ...................... 79
          77 - 80 .......................         32           270 - 273 (9 Months) ... 80
          81 - 83 .......................         33           274 - 278 ...................... 81
          84 - 87 .......................         34           279 - 282 ...................... 82
          88 - 91 (3 Months) .....                35           283 - 287 ...................... 83
          92 - 94 .......................         36           288 - 291 ...................... 84
          95 - 98 .......................         37           292 - 296 ...................... 85
          99 - 102 .....................          38           297 - 301 ...................... 86
         103 - 105 .....................          39           302 - 305 (10 Months).. 87
         106 - 109 .....................          40           306 - 310 ...................... 88
         110 - 113 .....................          41           311 - 314 ...................... 89
         114 - 116 .....................          42           315 - 319 ...................... 90
         117 - 120 .....................          43           320 - 323 ...................... 91
         121 - 124 (4 Months) ...                 44           324 - 328 ...................... 92
         125 - 127 .....................          45           329 - 332 ...................... 93
         128 - 131 .....................          46           333 - 337 (11 Months).. 94
         132 - 135 .....................          47           338 - 342 ...................... 95
         136 - 138 .....................          48           343 - 346 ...................... 96
         139 - 142 .....................          49           347 - 351 ...................... 97
         143 - 146 .....................          50           352 - 355 ...................... 98
         147 - 149 .....................          51           356 - 360 ...................... 99
         150 - 153 (5 Months) ...                 52           361 - 366 (12 Months).. 100




                                                                                                                         24
                                                                                                                         10   HIS
                                                                                                                         17   33

                                                                                                          EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 9 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130



B.    For Insurances written for more or less than one year:-

      1.      If insurance has been in force for 12 months or less, apply the short rate table to the full annual
              premium determined as for an insurance written for a term of one year.

      2.      If insurance has been in force for more than 12:-

              a)       Determine full annual premium as for an insurance written for a term of one year.

              b)       Deduct such premium from the full insurance premium and on the remainder calculate the
                       pro-rata earned premium on the basis of the ratio of the length of time beyond one year the
                       insurance has been in force to the length of time beyond one year for which the insurance
                       was originally written.

              c)       Add premium produced in accordance with items a) and b) to obtain earned premium during
                       the full period of insurance that has been in force.


NMA 45




                                                                                                                     24
                                                                                                                     10   HIS
                                                                                                                     17   33

                                                                                                         EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 10 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




                SMALL ADDITIONAL OR RETURN PREMIUMS CLAUSE (U.S.A.)


NOTWITHSTANDING anything to the contrary contained herein and in consideration of the premium for
which this Insurance is written, it is understood and agreed that whenever an additional or return premium of
$2 or less becomes due from or to the Assured on account of the adjustment of a deposit premium, or of an
alteration in coverage or rate during the term or for any other reason, the collection of such premium from
the Assured will be waived or the return of such premium to the Assured will not be made, as the case may
be.


NMA1168




                                                                                                                24
                                                                                                                10   HIS
                                                                                                                17   33

                                                                                                EXHIBIT 1
              Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 11 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




         NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY-DIRECT (BROAD) (U.S.A.)


For attachment to insurances of the following classifications in the U.S.A., its Territories and Possessions,
Puerto Rico and the Canal Zone:

           Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Owners or
           Contractors (including railroad) Protective Liability, Manufacturers and Contractors Liability,
           Product Liability, Professional and Malpractice Liability, Storekeepers Liability, Garage Liability,
           Automobile Liability (including Massachusetts Motor Vehicle or Garage Liability),

not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-Liability-Direct
(Limited) applies.

This Policy* does not apply:

    I.         Under any Liability Coverage, to injury, sickness, disease, death or destruction:

               (a) with respect to which an insured under the Policy is also an insured under a nuclear energy
                   liability policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic
                   Energy Liability Underwriters or Nuclear Insurance Association of Canada, or would be an
                   insured under any such policy but for its termination upon exhaustion of its limit of liability;
                   or

               (b) resulting from the hazardous properties of nuclear material and with respect to which (1)
                   any person or organization is required to maintain financial protection pursuant to the
                   Atomic Energy Act of 1954, or any law amendatory thereof, or (2) the insured is, or had this
                   Policy not been issued would be, entitled to indemnity from the United States of America,
                   or any agency thereof, under any agreement entered into by the United States of America,
                   or any agency thereof, with any person or organization.

    II.        Under any Medical Payments Coverage, or under any Supplementary Payments Provision
               relating to immediate medical or surgical relief, to expenses incurred with respect to bodily
               injury, sickness, disease or death resulting from the hazardous properties of nuclear material and
               arising out of the operation of a nuclear facility by any person or organization.

    III.       Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from
               the hazardous properties of nuclear material, if:

               (a) the nuclear material (1) is at any nuclear facility owned by, or operated by or on behalf of,
                   an insured or (2) has been discharged or dispersed therefrom;

               (b) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                   processed, stored, transported or disposed of by or on behalf of an insured; or

               (c) the injury, sickness, disease, death or destruction arises out of the furnishing by an insured
                   of services, materials, parts or equipment in connection with the planning, construction,
                   maintenance, operation or use of any nuclear facility, but if such facility is located within
                   the United States of America, its territories or possessions or Canada, this exclusion (c)
                   applies only to injury to or destruction of property at such nuclear facility.

    IV.        As used in this endorsement:



                                                                                                                      24
                                                                                                                      10   HIS
                                                                                                                      17   33

                                                                                                     EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 12 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


            "hazardous properties" include radioactive, toxic or explosive properties; "nuclear material"
            means source material, special nuclear material or by-product material; "source material",
            "special nuclear material", and "by-product material" have the meanings given them in the
            Atomic Energy Act 1954 or in any law amendatory thereof; "spent fuel" means any fuel element
            or fuel component, solid or liquid, which has been used or exposed to radiation in a nuclear
            reactor; "waste" means any waste material (1) containing by-product material and (2) resulting
            from the operation by any person or organization of any nuclear facility included within the
            definition of nuclear facility under paragraph (a) or (b) thereof; "nuclear facility" means:

            (a) any nuclear reactor,

            (b) any equipment or device designed or used for (1) separating the isotopes of uranium or
                plutonium, (2) processing or utilizing spent fuel, or (3) handling, processing or packaging
                waste,

            (c) any equipment or device used for the processing, fabricating or alloying of special nuclear
                material if at any time the total amount of such material in the custody of the insured at the
                premises where such equipment or device is located consists of or contains more than 25
                grams of plutonium or uranium 233 or any combination thereof, or more than 250 grams of
                uranium 235,

            (d) any structure, basin, excavation, premises or place prepared or used for the storage or
                disposal of waste,

            and includes the site on which any of the foregoing is located, all operations conducted on such
            site and all premises used for such operations; "nuclear reactor" means any apparatus designed
            or used to sustain nuclear fission in a self-supporting chain reaction or to contain a critical mass
            of fissionable material. With respect to injury to or destruction of property, the word "injury" or
            "destruction" includes all forms of radioactive contamination of property.

It is understood and agreed that, except as specifically provided in the foregoing to the contrary, this clause
is subject to the terms, exclusions, conditions and limitations of the Policy to which it is attached.

* NOTE: As respects policies which afford liability coverages and other forms of coverage in addition, the
words underlined should be amended to designate the liability coverage to which this clause is to apply.


17/3/60
NMA1256




                                                                                                                   24
                                                                                                                   10   HIS
                                                                                                                   17   33

                                                                                                   EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 13 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




   RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (U.S.A.)


For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause-Liability-Direct) to
liability insurances affording worldwide coverage.

In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the Canal
Zone, this Policy does not cover any liability of whatsoever nature directly or indirectly caused by or
contributed to by or arising from ionising radiations or contamination by radioactivity from any nuclear fuel
or from any nuclear waste from the combustion of nuclear fuel.


13/2/64
NMA1477




                                                                                                                24
                                                                                                                10   HIS
                                                                                                                17   33

                                                                                                EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 14 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




                               War and Terrorism Exclusion Endorsement


Notwithstanding any provision to the contrary within this Policy or any Endorsement thereto it is agreed that
this Policy excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from or in connection with any of the following regardless of any other cause or event contributing
concurrently or in any other sequence to the loss;


(1)     war, invasion, acts of foreign enemies, hostilities or warlike operations (whether war be declared or
        not), civil war, rebellion, revolution, insurrection, civil commotion assuming the proportions of or
        amounting to an uprising, military or usurped power; or

(2)     any act of terrorism.
        For the purpose of this endorsement an act of terrorism means an act, including but not limited to
        the use of force or violence and/or the threat thereof, of any person or group(s) of persons, whether
        acting alone or on behalf of or in connection with any organisation(s) or government(s), committed
        for political, religious, ideological or similar purposes including the intention to influence any
        government and/or to put the public, or any section of the public, in fear.


This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
caused by, resulting from or in connection with any action taken in controlling, preventing, suppressing or in
any way relating to (1) and/or (2) above.


If Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by
this policy, the burden of proving the contrary shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall
remain in full force and effect.

NMA2918
08/10/2001




                                                                                                                 24
                                                                                                                 10   HIS
                                                                                                                 17   33

                                                                                                  EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 15 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130



                                               TRIA Clause


Coverage for acts of terrorism is already included in the policy (including any quotation for insurance) to
which this notice applies. You should know that, under the policy, any losses caused by certified acts of
terrorism would be partially reimbursed by the United States under a formula established by federal law.
Under this formula, the United States pays 90% (85% in respect of losses occurring after 31 December
2006) of covered terrorism losses exceeding the statutorily established deductible paid by the insurer
providing the coverage. The portion of your annual premium that is attributable to coverage for certified acts
of terrorism as defined in the Terrorism Risk insurance Act is: 1%



LMA 5019




                                                                                                                 24
                                                                                                                 10   HIS
                                                                                                                 17   33

                                                                                                 EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 16 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


                                          SANCTIONS CLAUSE




No insurer shall be deemed to provide cover and no insurer shall be liable to pay any claim or provide any
benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of such
benefit would expose the insurer, or its ultimate holding company, to any sanction, prohibition or restriction
implemented pursuant to resolutions of the United Nations or the trade and economic sanctions, laws or
regulations of the European Union, United Kingdom, or United States of America.



All other terms and conditions remain unaltered




                                                                                                                 24
                                                                                                                 10   HIS
                                                                                                                 17   33

                                                                                                 EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 17 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




                                        PREMIUM PAYMENT CLAUSE


The (Re)Insured undertakes that premium will be paid in full to Underwriters within 45 days of inception of
this policy (or, in respect of instalment premiums, when due).

If the premium due under this policy has not been so paid to Underwriters by the 45th day from the inception
of this policy (and, in respect of instalment premiums, by the date they are due) Underwriters shall have the
right to cancel this policy by notifying the (Re)Insured via the broker in writing. In the event of cancellation,
premium is due to Underwriters on a pro rata basis for the period that Underwriters are on risk but the full
policy premium shall be payable to Underwriters in the event of a loss or occurrence prior to the date of
termination which gives rise to a valid claim under this policy.

It is agreed that Underwriters shall give not less than 10 days prior notice of cancellation to the (Re)Insured
via the broker. If premium due is paid in full to Underwriters before the notice period expires, notice of
cancellation shall automatically be revoked. If not, the policy shall automatically terminate at the end of the
notice period.

Unless otherwise agreed, the Leading Underwriter (and Agreement Parts if appropriate) are authorised to
exercise rights under this clause on their own behalf and on behalf of all Underwriters participating in this
contract.

If any provision of this clause is found by any court or administrative body of competent jurisdiction to be
invalid or unenforceable, such invalidity or unenforceability will not affect the other provisions of this clause
which will remain in full force and effect.

Where the premium is to be paid through a London Market Bureau, payment to Underwriters will be deemed
to occur on the day of delivery of a premium advice note to the Bureau.



11/01
LSW3000




                                                                                                                    24
                                                                                                                    10   HIS
                                                                                                                    17   33

                                                                                                     EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 18 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




                                           INFORMATION



2017 submission as received from Brown & Brown.
                                     th
AmTrust Inc. Conference call dated 20 October 2017




                                                                               24
                                                                               10   HIS
                                                                               17   33

                                                                   EXHIBIT 1
            Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 19 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130

                                                SECURITY DETAILS

  E
INSURER’S LIABILITY:

(Re)insurer’s liability several not joint
The liability of a (re)insurer under this contract is several and not joint with other (re)insurers party to this
contract. A (re)insurer is liable only for the proportion of liability it has underwritten. A (re)insurer is not jointly
liable for the proportion of liability underwritten by any other (re)insurer. Nor is a (re)insurer otherwise
responsible for any liability of any other (re)insurer that may underwrite this contract.

The proportion of liability under this contract underwritten by a (re)insurer (or, in the case of a Lloyd’s
syndicate, the total of the proportions underwritten by all the members of the syndicate taken together) is
shown next to its stamp. This is subject always to the provision concerning “signing” below.

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than the syndicate itself) is a
(re)insurer. Each member has underwritten a proportion of the total shown for the syndicate (that total itself
being the total of the proportions underwritten by all the members of the syndicate taken together). The
liability of each member of the syndicate is several and not joint with other members. A member is liable
only for that member’s proportion. A member is not jointly liable for any other member’s proportion. Nor is
any member otherwise responsible for any liability of any other (re)insurer that may underwrite this contract.
The business address of each member is Lloyd’s, One Lime Street, London EC3M 7HA. The identity of
each member of a Lloyd’s syndicate and their respective proportion may be obtained by writing to Market
Services, Lloyd’s, at the above address.


Proportion of liability
Unless there is “signing” (see below), the proportion of liability under this contract underwritten by each
(re)insurer (or, in the case of a Lloyd’s syndicate, the total of the proportions underwritten by all the
members of the syndicate taken together) is shown next to its stamp and is referred to as its “written line”.

Where this contract permits, written lines, or certain written lines, may be adjusted (“signed”). In that case a
schedule is to be appended to this contract to show the definitive proportion of liability under this contract
underwritten by each (re)insurer (or, in the case of a Lloyd’s syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together). A definitive proportion (or, in the case of a
Lloyd’s syndicate, the total of the proportions underwritten by all the members of a Lloyd’s syndicate taken
together) is referred to as a “signed line”. The signed lines shown in the schedule will prevail over the written
lines unless a proven error in calculation has occurred.

Although reference is made at various points in this clause to “this contract” in the singular, where the
circumstances so require this should be read as a reference to contracts in the plural.


LMA3333
21 June 2007




                                                                                                                           24
                                                                                                                           10   HIS
                                                                                                                           17   33

                                                                                                         EXHIBIT 1
         Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 20 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130



ORDER HEREON:            100%

BASIS OF
WRITTEN LINES:           Percentage of Whole

                         NMA 2419 Lines Clause, if applicable.

SIGNING
PROVISIONS:              In the event that the written lines hereon exceed 100% of the order, any lines
                         written “to stand” will be allocated in full and all other lines will be signed down
                         in equal proportions so that the aggregate signed lines are equal to 100% of
                         the order without further agreement of any of the (re)insurers.

                         However:

                         a) in the event that the placement of the order is not completed by the
                            commencement date of the period of insurance then all lines written by that
                            date will be signed in full;

                         b) the signed lines resulting from the application of the above provisions can
                            be varied, before or after the commencement date of the period of
                            insurance, by the documented agreement of the (re)insured, or the
                            (re)insured’s representatives, and the Slip Leader. Such variation to be in
                            accordance with provision a) above with the resulting variation in signed
                            lines commencing from the date set out in that agreement.

                             Any other variation to the contracts will take effect only by the documented
                             agreement of the (re)insured, or the (re)insured’s representatives, and all
                             (re)insurers whose lines are to be varied. Such variation to the contracts
                             will take effect only when all such (re)insurers have agreed with the
                             resulting variation in signed lines commencing from the date set out in that
                             agreement.

LINE CONDITIONS:         None




                                                                                                                24
                                                                                                                10   HIS
                                                                                                                17   33

                                                                                                EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 21 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130



                                            WRITTEN LINES

In a co-insurance placement, following (re)insurers may, but are not obliged to, follow the premium charged
by the slip leader.

(Re)insurers may not seek to guarantee for themselves terms as favourable as those which others
subsequently achieve during the placement.


Signed Line
per cent (%)
               .
               .
               .
               .
               .
               .     100%           1 7 C K P 1                7 0 A        D A A
                                                                                                                   24
                                                                                                                   10
                                                                                                                   17
               .
                                                                                 34 D&O
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .
               .




                                                                                                              24
                                                                                                              10   HIS
                                                                                                              17   33

                                                                                              EXHIBIT 1
         Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 22 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




               CONTRACT ADMINISTRATION AND ADVISORY SECTIONS:

                              SUBSCRIPTION AGREEMENT



SLIP LEADER:                 Hiscox Syndicate 33



BASIS OF AGREEMENT
TO CONTRACT
CHANGES:                    In accordance with the General Underwriter Agreement (GUA) February
                            2014 with Non-Marine Schedule (October 2001) except:
                            Where required following markets to be advised of agreed endorsements
                            by Price Forbes & Partners Limited by email.
                            Any amendments to “Number of Days” shown in either Premium
                            Warranty Conditions or LSW 3000 to be agreed Slip Leader only, if
                            required.

                             Any amendments to Policy Wording and                   subsequent      Policy
                             Endorsements to be agreed Slip Leader only.


OTHER AGREEMENT
PARTIES FOR CONTRACT
CHANGES, FOR PART 2
GUA GHANGES ONLY:            Slip leader to agree part two changes.



AGREEMENT PARTIES
FOR CONTRACT
CHANGES, FOR THEIR
PROPORTION ONLY:             None.



BASIS OF CLAIMS
AGREEMENT:                   Claims to be managed in accordance with:
                             i)     The Lloyd’s Claims Scheme (Combined), or as amended or any
                                    successor thereto.

                             ii)    IUA claims agreement practices.

                             iii)   The practices of any company(ies) electing to agree claims in
                                    respect of their own participation.




                                                                                                             24
                                                                                                             10   HIS
                                                                                                             17   33

                                                                                           EXHIBIT 1
         Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 23 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130




CLAIMS AGREEMENT             i)    For Lloyd’s syndicates
PARTIES:
                             The leading Lloyd's syndicate and, where required by the applicable
                             Lloyd's Claims Scheme, the second Lloyd's syndicate and/or the
                             Scheme Service Provider.
                             The second Lloyd’s Syndicate is N/A

                             Unless specified otherwise above the second Lloyd’s Syndicate is the
                             Lloyd’s syndicate whose stamp appears second sequentially within the
                             Security Details Section.


                             ii)   Those companies acting in accordance with the IUA claims
                                   agreement practices, excepting those that may have opted out via iii
                                   below.

                             iii) Those companies that have specifically elected to agree claims in
                                  respect of their own participation.

                             iv) All other subscribing insurers that are not party to the Lloyd’s/IUA
                                 claims agreement practices, each in respect of their own
                                 participation.


CLAIMS
ADMINISTRATION:             Price Forbes & Partners Limited and (re)insurers agree that any claims
                            hereunder (including claims related costs/fees) will be notified and
                            administered via Electronic Claims File (ECF) with any payment(s)
                            processed via Claims Loss Advice and Settlement System (CLASS),
                            unless both parties agree to do otherwise.

RULES AND EXTENT OF
ANY OTHER DELEGATED
CLAIMS AUTHORITY:            None, unless otherwise specified here by any of the claims agreement
                             parties shown above.


EXPERT(S) FEES
COLLECTION:                  Price Forbes & Partners Limited to collect fees.


SETTLEMENT
                              th
DUE DATE:                    5 December 2017


BUREAUX
ARRANGEMENTS:               Delinked accounts to be presented by Broker to Xchanging Ins-sure
                            Services, when possible.
                            Where any Settlement Due Date (SDD), Premium Payment Warranty
                            (PPW) or Premium Payment Condition (PPC) due date falls on a
                            weekend or public holiday, presentation to Xchanging Ins-sure Services
                            or Insurer(s) hereon as applicable on the next working day will be
                            deemed to be in compliance with such SDD, PPW or PPC.
                            Xchanging Ins-sure Services are authorised to sign all deferred
                            subsequent instalments as additional premiums.




                                                                                                          24
                                                                                                          10   HIS
                                                                                                          17   33

                                                                                          EXHIBIT 1
         Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 24 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


                             Where a Premium Payment Condition or Premium Payment Warranty
                             applies, the Settlement Due Date is deemed in all instances to be the
                             same as the Premium Payment Condition or Premium Payment
                             Warranty due date.
                             Full underlying insurance details to be provided to Xchanging Ins-sure
                             Services by Price Forbes and Partners Limited.



NON-BUREAUX
ARRANGEMENTS:                All non-bureau (re)insurers to agree all Contract changes for their
                             respective shares (by correspondence).




                                                                                                      24
                                                                                                      10   HIS
                                                                                                      17   33

                                                                                          EXHIBIT 1
         Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 25 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


                                  FISCAL AND REGULATORY



TAX PAYABLE BY
INSURER(S):                 Not applicable



COUNTRY OF ORIGIN:          USA


OVERSEAS BROKER:            Polestar Executive Management
                            Brown & Brown
                            45 East Avenue
                            Rochester,
                            New York 14604


US CLASSIFICATION:          Surplus Lines

                            Surplus Lines Broker:
                            John Bouchard
                            16 Wedmore Road
                            Fairport
                            NY 14450

                            License Number: EX-751041-R
                                               th
                            Expiration Date: 24 February 2017
                            State of Filing: New York



ALLOCATION OF
PREMIUM TO
CODING:                     99% D4
                            1% 7T

ALLOCATION OF
PREMIUM TO YEAR
OF ACCOUNT:                 100% 2017



REGULATORY CLIENT
CLASSIFICATION:             Commercial Customer




                                                                              24
                                                                              10   HIS
                                                                              17   33

                                                                  EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 26 of 34


507 PRF
Price Forbes & Partners Limited
UMR : B0507 N17FA23130


                     BROKER REMUNERATION AND DEDUCTIONS


FEE PAYABLE
BY CLIENT?:         No


TOTAL
BROKERAGE:          21.5%


OTHER
DEDUCTIONS
FROM PREMIUM:       None.




22/10/17 / ECC




                                                                               24
                                                                               10   HIS
                                                                               17   33

                                                                   EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 27 of 34




509 CTB                       MARSH LTD                         Contract Endorsement
                                                                 CHANGES TO CONTRACT
ENDORSEMENT REFERENCE          UNIQUE MARKET REFERENCE
                                                                       DETAILS
            2                     B0509FINFW1800152                     Page 1 of 1


                RISK AND ENDORSEMENT IDENTIFICATION DETAILS

TYPE:                      EXCESS DIRECTORS & OFFICERS LIABILITY AND COMPANY
                           REIMBURSEMENT INSURANCE

INSURED:                   Amtrust Financial Services, Inc.


                                 CONTRACT CHANGES

This contract is amended as follows:

ENDORSEMENT
EFFECTIVE DATE:           21st October 2018 at 12:01am local standard time, at the mailing
                          address of the Insured.

It is noted and agreed that this Insurance is extended by 30 days to expire 20th November
2018 at 12:01am local standard time, at the mailing address of the Insured.

In consideration of the above a pro rata Additional Premium of USD 65,753.42 becomes
payable.

All other terms, clauses and conditions remain unchanged.

                                       INFORMATION

Additional Premium Calculation:

Annual Premium (100%)        USD 800,000
Pro rata 30 Days             USD 65,753.42




                                                                                 EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 28 of 34


509 CTB                          MARSH LTD                        Contract Endorsement
                                                                    CHANGES TO CONTRACT
ENDORSEMENT REFERENCE            UNIQUE MARKET REFERENCE
                                                                          DETAILS
            3                       B0509FINFW1800152                         Page 1 of 1


                RISK AND ENDORSEMENT IDENTIFICATION DETAILS

TYPE:                      Excess Directors & Officers            Liability      and     Company
                           Reimbursement Insurance

INSURED:                   Amtrust Financial Services, Inc.

                                  CONTRACT CHANGES

This contract is amended as follows:

ENDORSEMENT
EFFECTIVE DATE:            11th January 2018 at 12:01 am Local Standard time at the Mailing
                           Address of the Insured.


Further to endorsement 1 stating the Broker of Record is amended to Marsh Ltd. It is further
noted and agreed that Underwriters hereon authorise Xchanging to take down all additional
premiums payable hereunder without sight of the transfer agreement letter signed by Miller.

It is also agreed that any Additional Premium will be signed to a new FDO if required.


All other terms, clauses and conditions remain unchanged.

                                       AGREEMENT

                    GENERAL UNDERWRITERS AGREEMENT (GUA)
                     Each Underwriter’s proportion is several not joint
      Slip Leader Only            Slip Leader and Agreement            All Underwriters
                                            Parties


                         Box 1                          Box 2                                      Box3




Note: Where more than one Insurer participates in the contract, the contract terms may
mean that it is not always necessary to obtain a record of agreement to the Contract
Endorsement from all of those Insurers




                                                                                 Contract Leader



                                                                                        EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 29 of 34



509 CTB                          MARSH LTD                      Contract Endorsement
                                                                 CHANGES TO CONTRACT
ENDORSEMENT REFERENCE            UNIQUE MARKET REFERENCE
                                                                       DETAILS
            4                       B0509FINFW1800152                     Page 1 of 2


                RISK AND ENDORSEMENT IDENTIFICATION DETAILS

TYPE:                      EXCESS DIRECTORS & OFFICERS LIABILITY AND COMPANY
                           REIMBURSEMENT INSURANCE

INSURED:                   Amtrust Financial Services, Inc.


                                  CONTRACT CHANGES

This contract is amended as follows:

ENDORSEMENT
EFFECTIVE DATE:           20th November 2018 at 12:01am local standard time, at the
                          mailing address of the Insured.

It is noted and agreed that this Insurance is extended by 41 days to expire 31st December
2018 at 12:01am local standard time, at the mailing address of the Insured.

In consideration of the above, a pro-rata Additional Premium of USD 89,863.01 becomes
payable.

All other terms, clauses and conditions remain unchanged.

                                       INFORMATION

Additional Premium Calculation:

Annual Premium (100%)        USD 800,000
Pro Rata 41 Days             USD 89,863.01


                                       AGREEMENT

                    GENERAL UNDERWRITERS AGREEMENT (GUA)
                     Each Underwriter’s proportion is several not joint
      Slip Leader Only            Slip Leader and Agreement         All Underwriters
                                            Parties


                         Box 1                          Box 2                           Box3




                                                                                   EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 30 of 34




509 CTB                     MARSH LTD                           Contract Endorsement
    ENDORSEMENT                                                  CHANGES TO CONTRACT
                             UNIQUE MARKET REFERENCE
     REFERENCE                                                         DETAILS
           4                     B0509FINFW1800152                     Page 2 of 2


Note: Where more than one Insurer participates in the contract, the contract terms may
mean that it is not always necessary to obtain a record of agreement to the Contract
Endorsement from all of those Insurers




                                                                                EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 31 of 34




509 CTB                   MARSH LTD                            Contract Endorsement
                                                                 CHANGES TO CONTRACT
ENDORSEMENT REFERENCE      UNIQUE MARKET REFERENCE                ADMINISTRATION AND
                                                                   ADVISORY DETAILS
           4                   B0509FINFW1800152                       Page 1 of 1


               CONTRACT ADMINISTRATION AND ADVISORY DETAILS

SETTLEMENT DUE DATE:

                          In the absence of an Insurer specified Settlement Due Date,
                          the Settlement Due Date will be calculated by applying the
                          terms of trade for the original premium to whichever is the later
                          of either:

                          1.   The latest effective date of the subject matter of the
                               contract endorsement; or

                          2.   The date on which the final insurer agreement is obtained




                                                                                EXHIBIT 1
           Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 32 of 34




509 CTB                        MARSH LTD                           Contract Endorsement
                                                                     CHANGES TO CONTRACT
ENDORSEMENT REFERENCE            UNIQUE MARKET REFERENCE
                                                                           DETAILS
            5                       B0509FINFW1800152                       Page 1 of 2


                RISK AND ENDORSEMENT IDENTIFICATION DETAILS

TYPE:                       EXCESS DIRECTORS & OFFICERS LIABILITY AND COMPANY
                            REIMBURSEMENT INSURANCE

INSURED:                    Amtrust Financial Services, Inc.


                                  CONTRACT CHANGES

This contract is amended as follows:

ENDORSEMENT
EFFECTIVE DATE:            29th November 2018 at 12:01am local standard time, at the
                           mailing address of the Insured

It is noted that this Insurance is cancelled effective from the above captioned date.

Reason for cancellation:

ASSET OWNERSHIP: Cancelled due to Client merger/asset spin off/divestiture of
assets/sale of operation

In consideration of the above, a Return Premium of USD 70,136.99 becomes payable.


                                       INFORMATION

Return Premium Calculation:

Annual Premium (100%)         USD 800,000
Pro Rata 32 Days              USD 70,136.99




                                                                                        EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 33 of 34




509 CTB                      MARSH LTD                          Contract Endorsement
    ENDORSEMENT                                                  CHANGES TO CONTRACT
                                 UNIQUE MARKET REFERENCE
     REFERENCE                                                         DETAILS
           5                       B0509FINFW1800152                      Page 2 of 2


                                        AGREEMENT

                    GENERAL UNDERWRITERS AGREEMENT (GUA)
                     Each Underwriter’s proportion is several not joint
      Slip Leader Only             Slip Leader and Agreement         All Underwriters
                                             Parties


                         Box 1                          Box 2                            Box3




Note: Where more than one Insurer participates in the contract, the contract terms may
mean that it is not always necessary to obtain a record of agreement to the Contract
Endorsement from all of those Insurers




                                                                                   EXHIBIT 1
          Case 1:21-cv-01942 Document 1-1 Filed 03/05/21 Page 34 of 34




509 CTB                   MARSH LTD                            Contract Endorsement
                                                                 CHANGES TO CONTRACT
ENDORSEMENT REFERENCE      UNIQUE MARKET REFERENCE                ADMINISTRATION AND
                                                                   ADVISORY DETAILS
           5                   B0509FINFW1800152                       Page 1 of 1


               CONTRACT ADMINISTRATION AND ADVISORY DETAILS

SETTLEMENT DUE DATE:

                          In the absence of an Insurer specified Settlement Due Date,
                          the Settlement Due Date will be calculated by applying the
                          terms of trade for the original premium to whichever is the later
                          of either:

                          1.   The latest effective date of the subject matter of the
                               contract endorsement; or

                          2.   The date on which the final insurer agreement is obtained




                                                                                EXHIBIT 1
